DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JEROME WANTO,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2383

                          [January 27, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case Nos. 2016-CF-011505-AXXX-MB, 2016-CF-011507-
AXXX-MB, 2016-CF-011508-AXXX-MB, 2016-CF-011778-AXXX-MB,
2016-CF-012206-AXXX-MB, 2016-CF-007558-AXXX-MB.

  Jerome Wanto, Macclenny, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.